DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the active matrix substrate of claim 1, in particular the limitations of the demultiplexer circuit additionally includes an equalizer circuit configured to perform charge-sharing such that a charge moves from the first node to the second node and that the first node and the second node have an identical potential, by electrically connecting the first node and the second node. The prior art does not disclose or suggest the active matrix substrate of claim 8, in particular the limitations of the n switching TFTs included in each of the plurality of unit circuits are three switching TFTs, each of the plurality of unit circuits includes three boost circuits among the plurality of boost circuits, and each of the three boost circuits is connected to each of the three switching TFTs. The prior art does not disclose or suggest the active matrix substrate of claim 9, in particular the limitations of the n switching TFTs included in each of the plurality of unit circuits are three switching TFTs, the three switching TFTs are a first switching TFT, a second switching TFT, and a third switching TFT that are switched on at mutually different timings inside one horizontal scanning period, and the plurality of boost circuits include a boost circuit connected in common to the first switching TFT of two unit circuits among the plurality of unit circuits, a boost circuit connected in common to the second switching TFT of the two unit 
The closely related prior art, Seo et al. (US 20160293093) discloses (Figs. 1-5) an active matrix substrate having a display region (portion where 10’s are located) that includes a plurality of pixel regions (10) and a peripheral region (portions outside of the display region) positioned at a periphery of the display region, the active matrix substrate comprising: a substrate (section 0130); a source driver (30) that includes a plurality of gate bus lines (S1-Sn) and a plurality of source bus lines (D1-Dm) provided on the substrate, and a source driver (30) that is disposed in the peripheral region and includes a plurality of output terminals (sections 0041-0042; terminals of 30 connected to P1-Pi); a plurality of signal output lines (P1-Pi) respectively connected to each of the plurality of output terminals of the source driver; and a demultiplexer circuit (40) that includes a plurality of unit circuits (100) supported by the substrate and is disposed in the peripheral region, wherein each of the plurality of unit circuits of the demultiplexer circuit splits a display signal from one signal output line among the plurality of signal output lines to n (where n is an integer equal to or greater than 2) source bus lines among the plurality of source bus lines (sections 0041-0050), each of the plurality of unit circuits includes n branch lines connected to the one signal output line (section 0058) and n switching TFTs (M1) respectively to each of the n branch lines, being n switching TFTs that individually control a switching on/off of an electrical connection between the n branch lines and the n source bus lines (sections 0038, 0058), the demultiplexer circuit additionally includes a plurality of boost circuits (110, 120) configured to boost a voltage applied to a gate electrode of the n switching TFTs, each of the plurality of boost circuits includes a set section that pre-charges a node connected to the gate electrode (sections 0058-0060), boost section that boosts a potential of the node pre-charged by the set section, and a 
However, the prior art does not disclose or suggest the active matrix substrate of claim 1, in particular the limitations of the demultiplexer circuit additionally includes an equalizer circuit configured to perform charge-sharing such that a charge moves from the first node to the second node and that the first node and the second node have an identical potential, by electrically connecting the first node and the second node. Claim 1 is therefore allowed, as are dependent claims 2-7 and 10-18. The prior art does not disclose or suggest the active matrix substrate of claim 8, in particular the limitations of the n switching TFTs included in each of the plurality of unit circuits are three switching TFTs, each of the plurality of unit circuits includes three boost circuits among the plurality of boost circuits, and each of the three boost circuits is connected to each of the three switching TFTs. Claim 8 is therefore allowed. The prior art does not disclose or suggest the active matrix substrate of claim 9, in particular the limitations of the n switching TFTs included in each of the plurality of unit circuits are three switching TFTs, the three switching TFTs are a first switching TFT, a second switching TFT, and a third switching TFT that are switched on at mutually different timings inside one horizontal scanning period, and the plurality of boost circuits include a boost circuit connected in common to the first switching TFT of two unit circuits among the plurality of unit circuits, a boost circuit connected in common to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/CHARLES S CHANG/Primary Examiner, Art Unit 2871